
	
		II
		109th CONGRESS
		2d Session
		S. 2800
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2006
			Mr. Inhofe (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs
		  Outpatient Clinic in Tulsa, Oklahoma, as the Ernest Childers Department
		  of Veterans Affairs Outpatient Clinic.
	
	
		1.Ernest Childers Department of
			 Veterans Affairs Outpatient Clinic
			(a)DesignationThe
			 Department of Veterans Affairs Outpatient Clinic in Tulsa, Oklahoma, shall be
			 known and designated as the Ernest Childers Department of Veterans
			 Affairs Outpatient Clinic.
			(b)ReferencesAny
			 reference in a law, regulation, map, document, record, or other paper of the
			 United States to the outpatient clinic referred to in subsection (a) shall be
			 deemed to be a reference to the Ernest Childers Department of Veterans Affairs
			 Outpatient Clinic.
			
